DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Nicole Teitler Cave (54021) on 2022-04-21.

The application has been amended as follows: 
Cancel claims 1-8, 22

Allowable Subject Matter
Claims 10, 11, 13-16, 23, 24 allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claims 10, 11, 13-16, 23, 24 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 10. 
Claim 10 includes the method steps of:
operate responsive to a first subsystem in response to detection of presence of a user in a zone proximate to the information handling system; and 
operate responsive to a second subsystem in response to detection of absence of the user in the zone proximate to the information handling system 
in combination with all other elements of the claim. Claims 11, 13-16, 23, 24 are all dependent upon claim 10 and are considered to be allowable at least for the same reasons as claim 10.
The examiner has cited a plurality of references on prior PTO-892 forms which teach related housing(s) with vibrating element assemblies.  However, none of the references cited during prosecution of the instant application, either taken alone or in combination, is believed to render the present invention unpatentable as claimed.
The examiner performed inventor and assignee name searches for possible double patenting issues.  No documents with conflicting claims have been identified.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                 

/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841